number release date id office uilc cca_2012040310240226 -------------- from ----------------- sent tuesday april am to ---------------------- cc subject re 9th cir alter ego rule thanks ---------- i’d like to see what you come up with it does seem to be either fraud or injustice nlrb v greater kansas city roofing 2_f3d_1047 10th cir explains seymour and how it has played out and cites bd of trs of mill cabinet pension_trust fund too in general we reference the two factor test in nlrb v greater kansas city roofing where the factors to be used under the federal common_law test are unclear in a circuit per cc notice_2012_002 a recent tax_refund case addressed the alter ego doctrine to see if the action was brought properly under sec_7426 and noted that the california alter ego doctrine and the federal common_law are virtually identical and therefore looked to the more developed california law as instructive and found it’s not necessary to prove fraud politte v u s slip copy wl s d cal
